                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


ELISEO ALONSO-MIRANDA, et al.,                         )
              Plaintiffs                               )
                                                       )
                                                       )
v.                                                     )
                                                       )       CASE NO: 5:17-cv-00369-BR
                                                       )
                                                       )
CIRILA GARCIA-PINEDA, et. al.,                         )
               Defendants                              )

            ORDER GRANTING JOINT MOTION FOR LEAVE TO ENLARGE
            ALL REMAINING DISCOVERY AND SCHEDULED DEADLINES
              AND FOR LEAVE TO AMEND THE SCHEDULING ORDER


     On this day came the Court considering Plaintiffs’ and Defendants’ Joint Motion for Leave to

Enlarge All Remaining Discovery and Scheduled Deadlines and for Leave to Amend the

Scheduling Order.      The Court, after due consideration, finds Plaintiffs and Defendants

demonstrated good cause for their requested extensions and modifications, and is of the opinion

that said Motion should be GRANTED.



     IT IS THEREFORE ORDERED, that this Motion be and the same is hereby GRANTED, and

the deadlines established by the Scheduling Order entered August 18, 2018 at Docket Entry No.

50 are altered as follows:

            a. Discovery must be completed by: December 31, 2018;

                                                                     9;
            b. Dispositive Motions will be filed by: February 15, 2018;

            c. Joint Pretrial order is due: To be set by Court at later date;

            d. Docket Call and final pretrial conference: To be set by Court at later date; and

                                                                                                  1

          Case 5:17-cv-00369-BR Document 54-2 Filed 10/29/18 Page 1 of 2
          e. Jury selection and final pretrial conference: To be set by Court at later date.



   IT ISOctober
Dated:          29, 2018 this the _________ day of ________________, 2018.
         SO ORDERED,

                                            ______________________________________
                                            Robert T. Numbers, II
                                            United States Magistrate Judge



                                            UNITED STATES DISTRICT JUDGE




                                                                                               2

        Case 5:17-cv-00369-BR Document 54-2 Filed 10/29/18 Page 2 of 2
